Judgments, Supreme Court, New York County (Franklin Weiss-berg, J.), rendered February 2, 1996, convicting defendants, after a jury trial, of robbery in the second degree, and sentencing each of them to a term of IV2 to 4V2 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Issues relating to credibility and reliability of identification testimony were properly presented to the jury and we see no reason to disturb its findings.
Viewing, the evidence as a whole, we find that a sufficient foundation was established for the admission of the police officer’s testimony as to the witness’s out-of-court identification of defendants, where the witness had identified defendants as the robbers to the police after observing the robbery, and testified at trial that, due to the passage of time, his recollection *711was not as clear at trial as it had been at the time of the crime (CPL 60.25 [1] [a] [iii]; see, People v Shaw, 232 AD2d 174, lv denied 89 NY2d 946; compare, People v Quevas, 81 NY2d 41). Concur — Milonas, J. P., Rosenberger, Ellerin, Wallach and Williams, JJ.